Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive. Examiner maintains the claim language is broad in scope and readable on Roeder because the first region may be defined as an arbitrary circumference including a side opening shown in Figure 1. 
Applicants amendments necessitate new grounds of rejection based on lack of clarity.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim1-3,5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 1 recites “evenly disposed circumferentially in the second region” which does not find adequate description in the original disclosure.
Claims 2-9 are rejected for depending from and including the recitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 describes a “Full length portion of the graft portion where the side opening is disposed…full-length portion extending from one end to a different end”.  IT is unclear what full length portion of the graft portion refers to, as well as the claimed ends (ends of a portion, or of the entire graft?).
In the second to final line of claim 1 “but at least of the plurality of frame pieces” is unclear as to the scope of the claim.
Claims 2-9 are rejected for depending from and including the recitations.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-6,8,9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeder et al. USPN 8870939 (“Roeder”).
Regarding claims 1,8, and 9 Roeder discloses a set of radially expandable tubular implements (main graft and branch grafts) and a device to indwell (catheter) whereby the tubular implement comprises a frame portion having a plurality of frame pieces (stents 16), a tubular graft portion having a side opening 12 communicating with an inner cavity, and a region of the graft may be demarcated into a first region having the opening and a second region having frame pieces and not the opening.  See Figures 1-7.
Regarding claim 2, Figure 1-2 shows a first region present in a range of 90 to 180 degrees of a circular cross section of the graft portion.  The second region may comprise the remainder (backside of Figure 1).
Regarding claim 3, the middle position of the first region (Figure 1) is between the openings and thus are considered to deviate.
Regarding claim 1, the first region may be considered a portion of the 360 degrees or circumference passing through the center of openings 12,12.
Regarding claim 5, Figure 1 shows a recessed concave portion having the side opening and is disposed on a cylindrical branching portion when inserting through the side opening (Fig 13-15).
Regarding claim 6, all components are tubular and may comprised portions to maintain an opening state (self expanding stents, column 12 lines 5-52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder USPN 8870939 as applied to claims 1-3,5,6,8-9 above, and further in view of Solovay et al. USPUB 20040106980 (“Solovay”).
Roeder meets the limitations of claim 7 as described supra, but is silent as to a linear connecting member connecting frame pieces situated on different ends of the second region of the graft portion.  Solovay teaches stent grafts were known to include a linear connecting member to adjoin spaced apart stent frame pieces in order to reduce suture holes that compromise fluid retention integrity of the graft.  See Figures and paragraph [0013].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Roeder stent graft to include linear connecting members to connect the axially spaced stent frames to the graft as taught in Solovay in order to reduce blood leakage through the graft caused by suturing.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774